MEMORANDUM **
California state prisoner Robert Solis appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Chaker v. Crogan, 428 F.3d 1215, 1221 (9th Cir.2005), and we affirm.
Solis contends that his charging instrument was constitutionally defective because it failed to provide adequate notice of the charge against him. We agree with the district court that this contention lacks merit. See Hamling v. United States, 418 U.S. 87, 117-19, 94 S.Ct. 2887, 41 L.Ed.2d 590 (1974); Miller v. Stagner, 757 F.2d 988, 994 (9th Cir.1985); see also United States v. Hester, 719 F.2d 1041, 1043 (9th Cir.1983).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.